  Case 3:20-cv-01219-NJR Document 8 Filed 05/07/21 Page 1 of 8 Page ID #71




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

JARED M. SMITH, # K-58441,        )
                                  )
                Plaintiff,        )
                                  )
      vs.                         )               Case No. 20-cv-1219-NJR
                                  )
TERRY GRISSOM, A. KUFORIJI,       )
PENNY GEORGE, WARDEN LUCE,        )
WARDEN BARWICK,                   )
MATTHEW WALLS, KESS ROBERSON, )
CONNIE HOUSTON,                   )
TRAVIS WENTWORTH,                 )
ROB JEFFREYS, DAVE WHITE,         )
TRAVIS BAYLER, JOHN DOES #1 & #2, )
and JOHN BALDWIN,                 )
                                  )
                Defendants.       )


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Jared M. Smith is currently incarcerated at Vienna Correctional Center

(“Vienna”). He filed this pro se civil rights action pursuant to 42 U.S.C. § 1983 on

November 9, 2020. He claims that the Illinois Department of Corrections (“IDOC”) has

been unlawfully imprisoning him since April of 2015 when his 12-year sentence imposed

in Vermilion County Case No. 09-CF-570 expired. (Doc. 1-1, pp. 19, 22, 26-27). He seeks

money damages for the allegedly excessive incarceration and requests an order releasing

him from prison. (Doc. 1-1, p. 31).

       This case is now before the Court for preliminary review of the Complaint

pursuant to 28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen


                                           1
    Case 3:20-cv-01219-NJR Document 8 Filed 05/07/21 Page 2 of 8 Page ID #72




prisoner complaints to filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any

portion of a complaint that is legally frivolous, malicious, fails to state a claim upon which

relief may be granted, or asks for money damages from a defendant who by law is

immune from such relief must be dismissed. 28 U.S.C. § 1915A(b).

                                  In Forma Pauperis Motion

       Smith has filed a motion for leave to proceed in forma pauperis (“IFP”) (Doc. 2)

seeking leave to proceed in this case without prepayment of the Court’s usual $402.00

filing fee in a civil case. 1 See 28 U.S.C. § 1914(a). Section 1915(g) prohibits a prisoner from

bringing a civil action or appealing a civil judgment in forma pauperis (“IFP”), “if the

prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility,

brought an action or appeal in a court of the United States that was dismissed on the

grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be

granted, unless the prisoner is under imminent danger of serious physical injury.” See 28

U.S.C. § 1915(g). Notably, a prisoner incurs the obligation to pay the filing fee for a

lawsuit when the lawsuit is filed, and the obligation continues regardless of later

developments in the lawsuit, such as denial of leave to proceed IFP or dismissal of the

suit. See 28 U.S.C. § 1915(b)(1), (e)(2); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       A review of documents filed in the electronic docket of this Court and the Public




1
 A litigant who is granted IFP status must pay a filing fee of only $350.00, as he is not assessed
the $52.00 administrative fee for filing an action in a district court. See Judicial Conference
Schedule of Fees - District Court Miscellaneous Fee Schedule, 28 U.S.C. § 1914, No. 14.

                                                2
    Case 3:20-cv-01219-NJR Document 8 Filed 05/07/21 Page 3 of 8 Page ID #73




Access to Court Electronic Records (“PACER”) website (www.pacer.gov) 2 reveals that

during his imprisonment, Smith has had three cases dismissed pursuant to 28 U.S.C.

§ 1915A or § 1915(e)(2)(B) on the grounds that they were frivolous, malicious, or failed to

state a claim upon which relief may be granted: Smith v. Roberson, Case No. 17-cv-3092-

JES (C.D. Ill. dismissed Sept. 21, 2017); Smith v. Walsh, Case No. 17-cv-3105-JES (C.D. Ill.

dismissed Sept. 21, 2017); and Smith v. City of Danville, Case No. 17-cv-2323-CSB (C.D. Ill.

dismissed Jan. 5, 2018). 3 Because Smith has three “strikes” for purposes of Section 1915(g),

he may not proceed IFP in this case unless he is under imminent danger of serious

physical injury.

       “Imminent danger” within the meaning of 28 U.S.C. § 1915(g) requires a “real and

proximate” threat of serious physical injury to a prisoner. Ciarpaglini v. Saini, 352 F.3d

328, 330 (7th Cir. 2003) (citing Lewis v. Sullivan, 279 F.3d 526, 529 (7th Cir. 2002)). Courts

“deny leave to proceed IFP when a prisoner’s claims of imminent danger are conclusory

or ridiculous.” Id. at 331 (citing Heimermann v. Litscher, 337 F.3d 781, 782 (7th Cir. 2003)).

Additionally, “[a]llegations of past harm do not suffice” to show imminent danger;

rather, “the harm must be imminent or occurring at the time the complaint is filed,” and

when prisoners “allege only a past injury that has not recurred, courts deny them leave

to proceed IFP.” Id. at 330 (citing Abdul-Wadood v. Nathan, 91 F.3d 1023 (7th Cir. 1996)).



2
  Court documents are, of course, public records of which the Court can take judicial notice. See
Henson v. CSC Credit Servs., 29 F.3d 280, 284 (7th Cir. 1994).
3
  This Court has previously informed Smith that it determined the dismissal of Smith v. City of
Danville, Case No. 17-cv-2323-CSB (C.D. Ill.) counts as a “strike.” See Smith v. IDOC, Case No. 18-
cv-142-DRH (S.D. Ill., Doc. 5); Smith v. IDOC, Case No. 18-cv-497-NJR (S.D. Ill., Doc. 11) (revoking
IFP status).

                                                 3
    Case 3:20-cv-01219-NJR Document 8 Filed 05/07/21 Page 4 of 8 Page ID #74




       Smith’s IFP motion claims that he is in imminent physical danger but does not

elaborate. (Doc. 2, p. 1). His Complaint focuses on his claim of “false imprisonment” for

which Smith seeks payment for each day he has been held beyond what he asserts should

have been his out date in April 2015. (Doc. 1-1, pp. 19-20, 31). He then mentions an assault

that occurred while he was in a different prison, an assault by an ultrasound technician

at Vienna, and his longstanding complaints of pain in his chest, back/spine, kidneys, and

groin.4 (Doc. 1-1, pp. 20-21). Finally, Smith asserts that he has diminished lung volume

and is in fear for his life because he believes he is or may be exposed to the coronavirus

(COVID-19) in Vienna. (Doc. 1-1, p. 21).

       The fact that Smith is in prison, even if he is entitled to release as he claims, does

not constitute imminent danger of serious physical injury that would justify allowing him

to proceed IFP in this action. The assaults are past injuries that Smith does not claim are

likely to recur, thus they do not warrant an exception to the three strikes rule. Smith’s

complaints of pain are being addressed in pending Case No. 19-cv-260-SMY and do not

provide a reason to grant IFP in this case.

       Smith’s possible exposure to COVID-19 at Vienna is the only remaining claim that

might amount to imminent danger of serious physical injury. But that alleged danger is

only tangential to Smith’s key claim of false imprisonment. Further, the Court observes

that Smith recently filed another lawsuit in this Court, Smith v. Jeffreys, et al., Case No. 21-



4
 Those complaints of undiagnosed/untreated chest pain and other pain issues are the subject of
another pending lawsuit brought by Smith in this Court, in which the Court found he could be
in imminent danger of serious physical injury and granted his IFP motion. Smith v. Wexford Health
Services, et al., Case No. 19-cv-260-SMY (Doc. 11).

                                               4
    Case 3:20-cv-01219-NJR Document 8 Filed 05/07/21 Page 5 of 8 Page ID #75




cv-17-SMY, 5 in which he states he became ill in October 2020 with symptoms that

included loss of taste and smell, high fever, sweating, chills, and body aches. He was

never tested for COVID-19 but 4 other inmates in his wing were diagnosed with COVID-

19 and one died. (See Doc. 1, pp. 24-25 in Case No. 21-cv-17-SMY). Smith recovered, and

his Complaint indicates he believes he was ill with COVID-19. Relevant to the present

lawsuit, Smith’s possible exposure to reinfection with COVID-19 is speculative. Further,

that exposure is not the primary reason that Smith is seeking release and damages in this

action – instead, his claim is grounded upon the theory that the IDOC made a mistake in

determining the length of his sentence. 6 Accordingly, the Court concludes that Smith has

not shown that he is under imminent danger of serious physical injury so as to escape the

“three-strikes” rule of Section 1915(g). His motion to proceed IFP in this case will be

denied.

                                   Merits of the Complaint

       Ordinarily, when a struck-out prisoner is denied leave to proceed IFP, the Court

will give him/her the opportunity to pay the full filing fee if he still wishes to pursue the

case. However, Smith’s Complaint in this case does not state a claim upon which relief

may be granted and is subject to dismissal on the merits.




5
 Smith filed Case No. 21-cv-17-SMY on January 8, 2021, and it is awaiting initial merit screening.
6
 This Court reached the same conclusion as to Smith’s IFP request in Smith v. IDOC, Case No. 18-
cv-497-NJR, in which Smith raised an identical argument that the IDOC was unlawfully holding
him in prison based on an allegedly erroneous June 24, 2010 judgment reflecting a 27-year
sentence from Vermilion County. (Doc. 11 in Case No. 18-cv-497-NJR, S.D. Ill. March 29, 2018).
That case was dismissed after Smith failed to pay the filing fee.

                                                5
    Case 3:20-cv-01219-NJR Document 8 Filed 05/07/21 Page 6 of 8 Page ID #76




       First, release from custody is not an available remedy in a civil rights action

brought under 42 U.S.C. § 1983. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973)

(dismissing § 1983 claims that should have been brought as petitions for writ of habeas

corpus); Graham v. Broglin, 922 F.2d 379, 381 (7th Cir. 1991) (habeas corpus is the proper

route for a prisoner seeking release from custody). Smith may seek release via a habeas

corpus action, but he must first exhaust his remedies by seeking release in state court and

appealing any adverse decision to the highest state court of review before filing a federal

habeas petition. See 28 U.S.C. ' 2254(b)(1)(A); O'Sullivan v. Boerckel, 526 U.S. 838, 845

(1999). Smith does not indicate that he has done so here. In Illinois, a state mandamus

action is an appropriate remedy to compel prison officials to award sentence credit to a

prisoner. See 735 ILL. COMP. STAT. 5/14-101 et seq.; Turner-El v. West, 811 N.E.2d 728, 733

(Ill. App. 2004) (citing Taylor v. Franzen, 417 N.E.2d 242, 247, aff’d on reh’g, 420 N.E.2d 1203

(Ill. App. 1981)). Because Smith disputes the validity of the mittimus which imposed a

27-year sentence and insists that the judge instead sentenced him to only 12 years, he may

find it necessary to seek relief in the court where he was convicted. 7

       Secondly, Smith may not maintain an action for money damages based on his

allegedly excessive incarceration unless he has first obtained a court order overturning

or invalidating the judgment under which he is currently imprisoned. See Heck v.

Humphrey, 512 U.S. 477 (1994). Heck bars a civil rights lawsuit for damages if a judgment

in favor of the prisoner would necessarily imply that the judgment of conviction is



7
 The Court makes no comment on the merits or timeliness of any state court petition/motion that
Smith may bring regarding his sentence.

                                               6
  Case 3:20-cv-01219-NJR Document 8 Filed 05/07/21 Page 7 of 8 Page ID #77




invalid. That is the case here—any payment to Smith for the days he claims he was

wrongfully held in prison would directly contradict the validity of the order imposing

the 27-year sentence which he has not yet fully served.

       To summarize, even if Smith were to pay the full filing fee in this case (which he

does owe because he brought this action), the Court would be required to dismiss the

Complaint—and the entire action—for failure to state a claim upon which relief may be

granted. The Complaint improperly seeks release from incarceration in a civil rights

action, and it cannot proceed on the damages claim because of the Heck doctrine. Due to

the nature of Smith’s claims and the lack of any indication that Smith has succeeded in

overturning or invalidating his 27-year sentence, amendment of the Complaint would be

futile. See Bogie v. Rosenberg, 705 F.3d 603, 608 (7th Cir. 2013) (leave to amend need not be

granted if it is clear that any amendment would be futile); Garcia v. City of Chicago, 24 F.3d

966, 970 (7th Cir. 1994). For these reasons, this case shall be dismissed.

                                        DISPOSITION

       IT IS HEREBY ORDERED that Plaintiff Jared M. Smith’s motion for leave to

proceed IFP in this case (Doc. 2) is DENIED. It is FURTHER ORDERED that Smith shall

pay the full filing fee of $402.00 for this action. Smith shall be assessed an initial partial

filing fee under the formula set forth in 28 U.S.C. § 1915(b)(1)(A)-(B), and thereafter will

make monthly payments of 20% of his preceding month’s income until the $402.00 fee is

paid in full. See 28 U.S.C. § 1915(b)(2). The Clerk is DIRECTED to transmit a copy of this

Order to the Trust Fund Officer at Vienna Correctional Center.

       IT IS FURTHER ORDERED that this entire action is DISMISSED without

                                              7
  Case 3:20-cv-01219-NJR Document 8 Filed 05/07/21 Page 8 of 8 Page ID #78




prejudice for failure to state a claim upon which relief may be granted. See 28 U.S.C.

§ 1915A; see also Polzin v. Gage, 636 F.3d 834, 839 (7th Cir. 2011) (Heck-barred claim should

be dismissed without prejudice so plaintiff may pursue it in the event the underlying

conviction or sentence is invalidated). The Court counts this dismissal as another “strike”

for Smith under the provisions of 28 U.S.C. § 1915(g).

       The Clerk is DIRECTED to CLOSE THIS CASE and enter judgment accordingly.

       If Smith wishes to appeal this dismissal, he may file a notice of appeal with this

Court within thirty (30) days of the entry of judgment. FED. R. APP. P. 4(a)(1)(B). A motion

for leave to appeal in forma pauperis should set forth the issues Smith plans to present on

appeal. See FED. R. APP. P. 24(a)(1)(C). If Smith does choose to appeal, he will be liable for

the $505.00 appellate filing fee irrespective of the outcome of the appeal. See FED. R. APP.

P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008);

Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien v. Jockisch, 133 F.3d 464, 467 (7th

Cir. 1998). Moreover, if the appeal is found to be nonmeritorious, Smith may also incur

another “strike.” A proper and timely motion filed pursuant to Federal Rule of Civil

Procedure 59(e) may toll the 30-day appeal deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e)

motion must be filed no more than twenty-eight (28) days after the entry of the judgment,

and this 28-day deadline cannot be extended.

       IT IS SO ORDERED.

       DATED: May 7, 2021

                                                   ______________________________
                                                   NANCY J. ROSENSTENGEL
                                                   Chief U.S. District Judge

                                               8
